Title: Louisa Catherine Johnson to John Quincy Adams, 6 December 1796
From: Johnson, Louisa Catherine
To: Adams, John Quincy


          
            London Decbr: 6th 1796
          
          Agreable to my promise of the 29th of writing to my beloved friend once a week I now contrary to etiquette enter upon the pleasant occupation—
          Surely you will acknowledge—when I tell you you are indebted to me four letters I have amply compensated for my former omission— I have vainly expected to hear from you but the winds are unfavorable in a word every thing seems to conspire— I will only say to teach me patience
          There are I find two Mails due Oh may they prove auspicious to my wishes in bringing me letters—
          I will not mention the subject which has caused our mutual uneasiness lest it give you pain— I have promised to exert fortitude and will endeavour to fulfill that promise reason tells me I shall at least acquire resignation if not happiness—
          Never my beloved friend let my weakness lessen your affection for

me but write to me constantly and if possible teach my rebellious heart gently to acquiesce without murmering— Adieu think of me often and believe me with unalterable affection yours
          
            Louisa C Johnson
          
        